Citation Nr: 1010682	
Decision Date: 03/22/10    Archive Date: 03/31/10

DOCKET NO.  08-00 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to an increased rating for calcification of 
the left medial collateral ligament.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The Veteran had active service from August 1969 to April 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks service connection for PTSD.  Service 
personnel records reflect that he served within the 25th 
Infantry Division, 25th Combat Service Battalion in Vietnam 
as a general vehicle repairman from July 1970 to February 
1971.  In June 2005 the RO requested assistance from the U.S. 
Army and Joint Services Records Research Center (JSRRC) in 
verifying the Veteran's claimed stressors.  In its response, 
JSRRC indicated that it had reviewed the Operational Report - 
Lessons Learned (OR-LL) for the period from November 1, 1970 
to February 28, 1971.  The RO determined, based on the report 
from JSRRC, that the Veteran's reported stressors were not 
verifiable.  

In his March 2007 notice of disagreement, the Veteran 
discussed a stressor that he had not previously reported.  He 
indicated that in about October 1970, while on guard duty, he 
encountered heavily armed men and was told by his commander 
to open fire.  He later found out that they were a friendly 
roving patrol that had gotten out of their assigned patrol 
area.  This reported incident has not been the subject of any 
further development.  Information pertaining to this incident 
might be available either through OR-LL reports or unit 
diaries.  The Board finds that development of this claimed 
stressor is appropriate.

The Veteran also seeks a compensable evaluation for his left 
knee disability, characterized as calcification of the left 
medial collateral ligament.  VA examination reports dated in 
May 2006 and August 2007 discuss the history of the Veteran's 
left knee disability, but the physical examination section of 
the August 2007 report only refers to the Veteran's right 
knee.  It is unclear whether this is merely a typographical 
error, or whether it was in fact the right knee that was 
examined.  The Board additionally notes that both examiners 
concluded that the current diagnosis of osteoarthritis of the 
left knee was not related to the medial collateral ligament 
injury in service.  However, there is no discussion in either 
examination report regarding whether the service-connected 
medial collateral ligament disability is productive of any 
functional limitation or symptomatology.  These questions 
must be addressed in order determine whether a compensable 
evaluation is warranted.

In light of the above discussion, the Board has determined 
that additional development is necessary in this case.  
Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request assistance 
from JSRRC in verifying the stressor 
reported in the Veteran's March 2007 
notice of disagreement.  All 
communications with JSRRC should be fully 
documented.  The request should 
specifically indicate the unit(s) 
identified by the Veteran's service 
personnel records.  The request should be 
accompanied by a copy of the Veteran's DD 
214, and a copy of this remand, and all 
associated documents.

If the JSRRC is unable to provide 
information regarding any of the stressor 
alleged by the Veteran, it should provide 
specific confirmation of that fact.

2.  If any reported stressor is verified, 
the Veteran should be afforded a VA 
examination to determine whether he has 
PTSD which is related to a verified 
stressor(s).  The claims folders must be 
made available to and reviewed by the 
examiner.  All indicated studies should 
be performed.  The examiner should 
determine the nature and extent of any 
currently demonstrated acquired 
psychiatric disorder.  A diagnosis of 
PTSD under DSM IV criteria should be 
ruled in or ruled out.  If PTSD is 
diagnosed, the examiner should identify 
the specific stressor or stressors that 
support that diagnosis.  If PTSD is not 
diagnosed, the examiner should explain 
why the diagnosis is not supported.  

A complete rationale for all opinions 
expressed should be provided in the 
examination report.  

3.  Schedule the Veteran for a VA 
examination to determine the severity of 
his service-connected left medial 
collateral ligament calcification.  All 
necessary testing should be carried out 
in conjunction with this examination.  

The examiner should identify all symptoms 
related to the medial collateral ligament 
disability and specifically discuss 
whether there is any associated 
functional impairment.  In that regard, 
the results of range of motion testing 
should be reported, and any excursion of 
motion accompanied by pain should be 
specifically identified.  The examiner 
should identify any objective evidence of 
pain and assess the extent of any pain 
associated with the service-connected 
disability.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should also be 
described.  To the extent possible, the 
functional impairment due to 
incoordination, weakened movement and 
excess fatigability should be assessed in 
terms of additional degrees of limitation 
of motion.  As to any functional 
impairment demonstrated on physical 
examination, the examiner should 
distinguish, to the extent possible, 
between the limitation that is directly 
attributed to the service-connected 
collateral ligament disability, and the 
limitation that is attributable to any 
other disability of the knee or leg.

A discussion of the complete rationale 
for all opinions expressed should be 
included in the examination report.

4.  The Veteran is hereby notified that 
it is his responsibility to report for 
any examination, and to cooperate in the 
development of the claim. The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim. 38 C.F.R. §§ 
3.158, 3.655.

5.  Readjudicate the Veteran's claim, 
with application of all appropriate laws, 
regulations, and case law, and 
consideration of any additional 
information obtained as a result of this 
remand.  If the decision remains adverse 
to the Veteran, he and his representative 
should be furnished a supplemental 
statement of the case and afforded an 
appropriate period of time within which 
to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


